Citation Nr: 1204387	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits, including health care under Chapter 17, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served in the U.S. Army from April 1971 to July 1973 and was discharged under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that the character of the appellant's discharge is a bar to his eligibility for VA benefits, including health care under Chapter 17, Title 38.  

In September 2011, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are two types of character of discharge bars to establishing entitlement to VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars delineated at 38 C.F.R. § 3.12(d).  

In pertinent part, statutory bars to establishing entitlement to VA benefits include a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6) (2011).  Regulatory bars include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. 38 C.F.R. § 3.12(d) (2011).  

Insanity is a defense to character of discharge bars, whether statutory or regulatory.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2011).  Although insanity need not be causally connected to the misconduct which led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000); Zang v. Brown, 8 Vet. App. at 246, 254-55 (1995); 38 C.F.R. § 3.354(a) (2011).  When determining whether a former service member was insane at the time of a committed offense, the rating agency will "base its decision on all the evidence procurable relating to the period involved."  38 C.F.R. § 3.354(b) (2011). 

In this case, the appellant's service personnel records show that between February 1972 and October 1972, he repeatedly violated Article 86 of the Uniformed Code of Military Justice (UCMJ), unauthorized absence, for which he received multiple nonjudicial punishments as well as a conviction by special court-martial.

In November 1972, the appellant again absented himself from his unit without authority and remained absent until he was apprehended by civilian authorities in June 1973, a period in excess of 180 days.  In July 1973, the appellant's commander recommended trial by special court martial as a result of this offense.  Later that month, the appellant's request for a discharge for the good of the service was approved and he was discharged under other than honorable conditions.  In January 1976, the service department issued a DD Form 215, reflecting the addition of an automatic clemency discharge pursuant to Presidential Proclamation 4313.  See Emory v. West, 16 Vet. App.398 (1999) (noting that no person who has been issued an other than honorable discharge, whose discharge was upgraded pursuant to Presidential Proclamation 4313, is entitled to VA compensation or pension benefits unless the upgrade was based on a case-by-case review).  

At his September 2011 Board hearing, the appellant testified that he had suffered from depression and drug addiction during active duty which caused an inability to think clearly.  He indicated that he had receive counseling and "detox" during his period of active duty.  The service treatment records currently associated with the appellant's claims folder are entirely negative for findings of a psychiatric disability during service.  The record, however, does contain a notation that the appellant was hospitalized in April 1972 at Madigan General Hospital in Tacoma, Washington, for the improper use of opiates (heroin).  Complete records corresponding to this period of hospitalization are not of record.  The Board notes that such records are filed separately and generally not provided, absent a specific request.  See M21-1MR, part III. subpart iii.2.A.1.a (distinguishing between service treatment records and inpatient treatment (clinical) records); see also M21-1MR, part III. subpart iii.2.B.12.c (locating inpatient treatment (clinical) records).  Given the criteria discussed above, the Board finds additional records of this period of hospitalization may be relevant to the claim.  The RO therefore must make the necessary efforts to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Also at his September 2011 Board hearing, the appellant indicated that he had recently been awarded disability benefits from the Social Security Administration (SSA), apparently due to psychiatric disability.  On remand, the RO should make the necessary efforts to obtain records from SSA.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request complete service treatment records pertaining to the appellant, including records corresponding to a period of hospitalization in April 1972 at Madigan General Hospital in Tacoma, Washington.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the records are not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e).

2.  The RO should also contact the Social Security Administration and request records pertaining to the appellant's award of disability benefits, including clinical records used in reaching its determination.  In the event the information is not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e).

3.  After reviewing the record and conducting any further development deemed necessary based on any additional evidence received, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


